Supreme Court
OF
NEVADA

(0) 1947A GBB

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

RICK SHAWN, No. 84830

Appellant,
vs. FILED

THE STATE OF NEVADA,
Respondent.

 

ORDER DISMISSING APPEAL

This appeal was initiated by the filing of a pro se notice of

appeal. Eighth Judicial District Court, Clark County; James M. Bixler,

Judge.

On June 2, 2022, appellant filed a pro se notice of appeal. The
notice of appeal fails to identify any appealable order. See NRAP 3(c)(1)(B).
To the extent that appellant’s appeal is in regard to the decision and order
denying a motion for transcripts entered on May 19, 2022, no statute or
court rule provides for an appeal from such an order. Castillo v. State, 106
Nev. 349, 792 P.2d 1133 (1990). Accordingly, this court

ORDERS this appeal DISMISSED.

C.J.

arraguirre

Hardesty Stiglich

ZL -20S%|

 

 
cc: Chief Judge, The Eighth Judicial District Court
Hon. James M. Bixler, Senior Judge
Rick Shawn
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

Supreme Court
OF
NEVADA

(0) 1947A GG 2